                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

In the Matter of the Estate of Marion S.        :            Case No. 3:19-cv-65
Hutson Deceased Kyle E. Hutson, Executor,       :
                                                :            Judge Thomas M. Rose
               Plaintiff,                       :
                                                :
v.                                              :
                                                :
Upland Village,                                 :
                                                :
               Defendant.                       :


           ENTRY AND ORDER DENYING MOTION TO REMAND (DOC. 6)


       This case is before the Court on Plaintiff’s Motion to Remand to State Court (“Motion to

Remand”) (Doc. 6). Defendant Upland Village filed a Memorandum in Opposition (Doc. 7) to the

Motion to Remand. Plaintiff did not file a reply and the time for it to do so has expired. Plaintiff

argues that this case should be remanded to state court because it was not removed within 30 days

of when Defendant ascertained that the amount in controversy exceeded $75,000, as required under

28 U.S.C. § 1446(b). Defendant has come forward with evidence, however, showing that it did not

possess the information necessary to show, by a preponderance of the evidence, that this Court has
diversity jurisdiction until the filing of the Amended Complaint on February 19, 2019. Gafford v.

Gen. Elec. Co., 997 F.2d 150, 158 (6th Cir. 1993) (upon removal defendant must show amount-

in-controversy meets the jurisdictional threshold by a preponderance of the evidence), overruled

on other grounds by Hertz Corp. v. Friend, 559 U.S. 77 (2010). As Defendant removed this case

within 30 days of February 19, 2019, the Court DENIES the Motion to Remand (Doc. 6).

       DONE and ORDERED in Dayton, Ohio, this Thursday, April 4, 2019.
                                                                  s/Thomas M. Rose
                                                          ________________________________
                                                                  THOMAS M. ROSE
                                                          UNITED STATES DISTRICT JUDGE
